Order filed April 24, 2012




                                           In The

                       Fourteenth Court of Appeals
                                   NO. 14-11-00122-CR
                                     ____________

                       REGINALD TYRRELL PRICE, Appellant

                                              V.

                           THE STATE OF TEXAS, Appellee


                        On Appeal from the 263rd District Court
                                 Harris County, Texas
                            Trial Court Cause No. 1268303


                                          ORDER

       This court has determined, pursuant to Texas Rule of Appellate Procedure 34.5(f)
and 34.6(g)(2), that it must inspect the original of State's Exhibit 70.

       The clerk of the 263rd District Court is directed to deliver to the Clerk of this court
the original of State's Exhibit 70, on or before May 4, 2012. The Clerk of this court is
directed to receive, maintain, and keep safe this original exhibit; to deliver it to the
justices of this court for their inspection; and, upon completion of inspection, to return the
original of State's Exhibit 70, to the clerk of the 263rd District Court.

                                                   PER CURIAM